Citation Nr: 0020233	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  96-29 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 1996 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted the claim of entitlement to service connection for 
PTSD and assigned a 10 percent rating, effective January 27, 
1994.  A notice of disagreement was submitted in May 1996.  
In June 1996, a statement of the case was issued and the 
veteran filed his substantive appeal.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  Prior to and as of November 7, 1996, the veteran's 
service-connected PTSD has been manifested by not more than 
mild symptoms, and productive of no more than emotional 
tension, or other evidence of anxiety productive of mild 
social and industrial impairment.

3.  As of November 7, 1996, the veteran's service-connected 
PTSD has been manifested by no more than mild or transient 
symptoms, which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress.  


CONCLUSIONS OF LAW

1.  Prior to and as of November 7, 1996, the criteria for an 
evaluation greater than 10 percent for service-connected 
PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.103(a), 4.7 (1999); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (effective prior to November 7, 1996).

2.  As of November 7, 1996, the criteria for an evaluation 
greater than 10 percent for service-connected PTSD, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103(a), 4.7, 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD Form 214 reflects his service in Vietnam.  
Information provided by the United States Army & Joint 
Services Environmental Support Group (currently referred to 
as the United States Armed Services Center for Research of 
Unit Records) confirm that his service involved combat.  

The service medical records are negative with regard to the 
report of psychiatric disorders.  The evidence of record 
includes VA examination reports of March and April 1994 which 
reflect the opinion that the veteran did not suffer from a 
mental disorder, particularly PTSD.  

In March 1994, the examiner noticed that the veteran was 
neatly dressed with good hygiene, and appeared to be his 
approximate stated age.  He was not in distress.  He was 
fairly quiet and mild mannered, but was friendly and 
cooperative.  He was oriented in all four spheres.  He was 
able to name the last five presidents in order with a minimum 
of difficulty.  He was able to give good abstract responses 
to simple proverbs.  He was able to do serial sevens with no 
mistakes.  He was able to recall three unrelated objects 
after five minutes.  His stream of thinking was within normal 
limits without evidence of loose associations or tangential 
thinking.  There was no flight of ideas and no pressured 
speech.  His emotional tone was unremarkable.  His mood could 
be described as euthymic.  During the interview process, 
there were no unusual mannerisms or overt behaviors, no 
evidence of hallucinatory behavior, and evidence of 
impatience of irritability.  The examiner determined that the 
veteran displayed some symptoms of PTSD, including 
nightmares, thought suppression, some avoidance of 
activities, and some sleep disturbance.  However, these fell 
short of meeting the full criteria for PTSD, as defined under 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (3rd ed.) (DSM-III).  
In the April 1994 report, the same examiner noted that the 
veteran was not suffering from mental disorders.  

On VA examination in April 1995, the examiner observed that 
the veteran appeared to be his stated age, and that his 
grooming and hygiene were good.  He was wearing a shirt and 
slacks, and was clean shaven.  He had a mild amount of 
anxiety.  His mood was mildly depressed and affect was 
congruent with the mood, which was appropriate for the 
situation.  His intellect appeared to be normal and his 
intelligence is compatible with his education level.  
Regarding thought, he did describe mild dissociative type 
symptoms, and there was no other evidence of any 
abnormalities of thought content, form or perception.  
Insight and judgment were intact and he was competent with 
regard to his personal affairs.  It was noted that during his 
service in Vietnam, he was under fire.  Also, he had to 
undergo a hernia operation after having a truck back into 
him.  He described mild type symptoms, compatible with PTSD.  
He had not been receiving any treatment.  The examiner 
reported a diagnosis of PTSD of a mild degree.  His Global 
Assessment of Functioning (GAF) score was 78.  Regarding 
employability, the examiner mentioned that the veteran was in 
the process of selling real estate.  

In an April 1996 rating action, the RO granted the claim of 
entitlement to service connection for PTSD.  A rating of 10 
percent was assigned, effective January 27, 1994.  

A VA examination was conducted in September 1997.  The 
examiner observed that the veteran was alert and oriented in 
all spheres.  He described his mood as happy, and his affect 
was appropriate.  His sensorium was clear.  He got three out 
of three memory objects in one minute.  His remote memory was 
intact.  Thought was without hallucination.  In terms of 
paranoia, he did not know.  There was no flight of ideas, 
looseness of association, or ideas of reference.  There were 
no delusions noted on many different lines of questioning.  
There was no suicidal or homicidal ideation.  He did admit to 
a previous more significant historical period from his social 
and occupational function with compulsivity to wash his 
hands, which had some measure of interference with his 
ability in the social and occupational measures.  The 
examiner indicated that the objective findings of the PTSD 
were well described in prior examinations, and that the 
examiner was going to focus on his social and vocational 
impairment.  The examiner noted that the veteran would be 
capable of managing his benefit payments.  

The examiner diagnosed PTSD as well as obsessive compulsive 
disorder.  The examiner noted that there were no defense 
mechanisms or personality disorders.  The examiner felt that 
the hand washing represented what might be described as 
symptom substitution for his prior obsession about time, and 
it was less likely to be a personality disorder than the 
obsessive compulsive disorder.  The examiner also noted that 
the veteran had problems with employment and education 
inasmuch as he was seemingly unaware that the compulsive hand 
washing was an illness and treatable.  Regarding his GAF, the 
examiner found that it was feasible but not reliable to 
separate the amount of disability from service-connected PTSD 
and the obsessive-compulsive disorder.  The examiner 
determined a GAF of 65, and referred to the description 
provided by the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV), saying the veteran had "some mild symptoms and some 
difficulty in social, occupational school of functioning that 
he is generally functioning pretty well, has some meaningful 
interpersonal relationships."  

II.  Legal Analysis

The Board finds that the veteran's claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his PTSD.  Thus the Board must consider 
the rating, and, if indicated, the propriety of a staged 
rating, from the initial effective date forward.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  With regard to 
the disability at issue, the Board finds that the evidence 
does not demonstrate that there was an increase or decrease 
in the disability that would suggest the need for staged 
ratings. 

Since the grant of service connection for PTSD and the 
initiation of the appeal, the regulations for the evaluation 
of psychiatric disorders were revised and became effective as 
of November 7, 1996. 61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  
When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Hence, the veteran's PTSD may be 
evaluated under 38 C.F.R. § 4.132, Code 9411, effective prior 
to November 7, 1996, or under 38 C.F.R. § 4.130, Code 9411, 
effective as of November 7, 1996.  However, for reasons 
stated below, neither the old nor the new criteria are 
favorable.  

The Court has stated that when the Board addresses in its 
decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Here, the Board acknowledges that the 
most recent supplemental statement of the case, dated 
November 1997, addressed the new rating criteria.  Therefore, 
the veteran has been informed of the new criteria and their 
application.  

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411, in effect 
prior to November 7, 1996, a 10 percent evaluation is 
assigned when there is less than the criteria for the 30 
percent, with emotional tension, or other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent rating is assigned when there is definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when there is the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 100 percent 
rating is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

In this case, the application of the old criteria does not 
result in the assignment of a higher rating.  It is noted 
that the GAF noted on the VA examination of 1995 was higher 
than the GAF of 65 reported on the examination conducted two 
years later in 1997.  Therefore, it can be argued that there 
clearly was a decrease in the level of social and industrial 
impairment.  However, on both examinations, the examiners 
noted that his PTSD symptoms were mild, and the examiner who 
determined that the GAF was 65 offered a description of the 
level of social and industrial impairment.  Given the 
description outlined in the report, it is clear that the 
degree of such impairment does not meet or more nearly 
approximate the criteria for a 30 percent rating.  The 
examiner also found that the veteran's nonservice-connected 
obsessive-compulsive disorder interfered with his social and 
industrial function.  Therefore, the disability picture 
presented is that which is contemplated by the criteria for a 
10 percent rating, and there is not a question as to which 
rating should apply.  38 C.F.R. § 4.7 (1999).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, in effect as 
of November 7, 1996, a 10 percent evaluation is assigned when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is assigned when there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 

Regarding the application of the new criteria, it is noted 
that the findings regarding mild symptoms reflect criteria 
considered when rating PTSD as 10 percent disabling.  The 
evidence of record demonstrates that the veteran's PTSD is 
productive of occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress.  As discussed, on both examinations, the 
examiners noted that his PTSD symptoms were mild, and the 
description of the degree of social impairment does not 
mirror that which is contemplated by the criteria for a 30 
percent rating.  Therefore, the disability picture presented 
is that which is contemplated by the criteria for a 10 
percent rating, and there is not a question as to which 
rating should apply.  38 C.F.R. § 4.7 (1999). 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
9411, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect.

Here, the preponderance of the evidence is against the 
veteran's claim, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to a rating greater than 10 percent for service-
connected PTSD has not been established, and the appeal is 
denied.  



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

